UNITED STATES   SECURITIES AND EXCHANGE COMMISSION   Washington, DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A - 16 OR 15D - 16 OF THE SECURITIES EXCHANGE ACT OF 1934   25July2014 Commission File No. 001-32846     CRH public limited company (Translation of registrant's name into English) Belgard Castle, Clondalkin,   Dublin 22, Ireland.   (Address of principal executive offices)   Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F:   Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): CRH received the TR-1 notifications set out below on 24th July 2014. The relevant changes in State Street's holding in CRH occurred in December 2011 and November 2013. State Street have advised the following in relation to the timing : "This disclosure relates to an historic aggregate holding of CRH plc that was not disclosed. The aggregate holdings subsequently fell below the 3% threshold on 25th November 2013 and a further Form TR-1 has been filed in this regard. The aggregate holdings did not reach or exceed the 3% or 4% thresholds on any other date between 16th December 2011 and 25th November 2013, so no further TR-1 disclosure has been made in relation to these holdings." Standard Form TR-1: Notifications of Major Interests in Shares 1. Identity of the issuer or the underlying issuer of existing shares to which voting rights are attached: CRH plc 2. Reason for the notification (please place an X inside the appropriate bracket/s): [ X ] An acquisition or disposal of voting rights [ ] An acquisition or disposal of financial instruments which may result in the acquisition of shares already issued to which voting rights are attached [ ] An event changing the breakdown of voting rights [ ] Other (please specify) 3. Full name of person(s) subject to notification obligation: State Street Corporation 4. Full name of shareholder(s) (if different from 3): N/A 5. Date of transaction (and date on which the threshold is crossed or reached): 16th December 2011 6. Date on which issuer notified: 24th July 2014 7. Threshold(s) that is/are crossed or reached: 3% 8. Notified Details: A: Voting rights attached to shares Class/type of shares ( if possible use ISIN CODE) Situation previous to the triggering transaction Number of shares Number of voting rights Ordinary Shares (IE0001827041) Below 3% Below 3% Resulting situation after the triggering transaction Class/type of shares (if possible use ISIN CODE) Number of shares Number of voting rights % of voting rights Direct Indirect Direct Indirect Ordinary Shares (IE0001827041) N/A N/A N/A 3.31% SUBTOTAL A (based on aggregate voting rights) 3.31% B: Financial Instruments Resulting situation after the triggering transaction Type of financial instrument Expiration date Exercise/conversion period/date Number of voting rights that may be acquired (if the instrument exercised/ converted) % of voting rights Total (A+B) (where applicable in accordance with national law) Number of voting rights % of voting rights 3.31% 9. Chain of controlled undertakings through which the voting rights and/or the financial instruments are effectively held, if applicable: At the time of acquisition, these shares were registered in nominee company names on behalf of third party beneficiaries (each a "Client") whose assets were managed on a discretionary basis by various legal entities within the State Street group of companies (the "State Street group"). The aggregate voting rights that attach to each Client's shareholding were under the control of State Street Corporation, which is the ultimate parent company of the State Street group. 10. In case of proxy voting: N/A 11. Additional information: Done at Dublin on 24th July 2014. Contact name: Neil Colgan Company Secretary CRH plc Contact telephone number: + Standard Form TR-1: Notifications of Major Interests in Shares 1. Identity of the issuer or the underlying issuer of existing shares to which voting rights are attached: CRH plc 2. Reason for the notification (please place an X inside the appropriate bracket/s): [ X ] An acquisition or disposal of voting rights [ ] An acquisition or disposal of financial instruments which may result in the acquisition of shares already issued to which voting rights are attached [ ] An event changing the breakdown of voting rights [ ] Other (please specify) 3. Full name of person(s) subject to notification obligation: State Street Corporation 4. Full name of shareholder(s) (if different from 3): N/A 5. Date of transaction (and date on which the threshold is crossed or reached): 25th November 2013 6. Date on which issuer notified: 24th July 2014 7. Threshold(s) that is/are crossed or reached: 3% 8. Notified Details: A: Voting rights attached to shares Class/type of shares (if possible use ISIN CODE) Situation previous to the triggering transaction Number of shares Number of voting rights Ordinary Shares (IE0001827041) Resulting situation after the triggering transaction Class/type of shares (if possible use ISIN CODE) Number of shares Number of voting rights % of voting rights Direct Indirect Direct Indirect Ordinary Shares (IE0001827041) N/A N/A Below 3% N/A Below 3% SUBTOTAL A (based on aggregate voting rights) Below 3% Below 3% B: Financial Instruments Resulting situation after the triggering transaction Type of financial instrument Expiration date Exercise/conversion period/date Number of voting rights that may be acquired (if the instrument exercised/ converted) % of voting rights Total (A+B) (where applicable in accordance with national law) Number of voting rights % of voting rights Below 3% Below 3% 9. Chain of controlled undertakings through which the voting rights and/or the financial instruments are effectively held, if applicable: At the time of acquisition, these shares were registered in nominee company names on behalf of third party beneficiaries (each a "Client") whose assets were managed on a discretionary basis by various legal entities within the State Street group of companies (the "State Street group"). The aggregate voting rights that attach to each Client's shareholding were under the control of State Street Corporation, which is the ultimate parent company of the State Street group. 10. In case of proxy voting: N/A 11. Additional information: Done at Dublin on 24th July 2014. Contact name: Neil Colgan Company Secretary CRH plc Contact telephone number: + ﻿﻿ CRH public limited company (Registrant) Date:25July 2014 By:/s/Maeve Carton M. Carton Finance Director
